Exhibit 10.1

 

 

 

 

SHARE PURCHASE AGREEMENT

 

BY AND BETWEEN

BLAKE INTERNATIONAL LIMITED

AND

CATHAY MERCHANT GROUP LIMITED

 

Dated as of June 30, 2005

 

 

 

-1-

THIS SHARE PURCHASE AGREEMENT dated for reference the 30th day of June 2005,

 

BETWEEN:

BLAKE INTERNATIONAL LIMITED, Trident Chambers, Wickhams Kay 1, Road Town,
Tortola, British Virgin Islands, IBC Number 173233 ("Seller");

AND:

CATHAY MERCHANT GROUP LIMITED, having an office at Offshore Chambers, P.O. Box
217, Apia, Samoa, ("Buyer"),

 

(each a “Party” and collectively the “Parties”).

 

WHEREAS:

 

A.         Blake International Limited owns all of the Shares of the Company
which holds all of the share capital of MAW Mansfelder Aluminiumwerke GmbH, a
German manufacturer of aluminium products (“Products”), serving international
markets;

 

B.         Cathay Merchant Group Inc. (“CMG Inc.”), the parent of Cathay
Merchant Group Limited, set up a trading platform for trading of the Products on
the international aluminium markets;

 

C.         GMG Inc. wishes to complement its business activities through the
acquisition of production facilities in Europe; and

 

D.         Therefore, CMG Inc., upon having performed a due diligence, wishes to
acquire the Company through its wholly owned subsidiary Cathay Merchant Group
Limited. Blake International Limited is willing to sell the Shares on the terms
and conditions hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
agreements hereinafter set forth, and for other good and valuable consideration
(the receipt and sufficiency of which is hereby acknowledged by each of the
parties hereto), the parties acknowledge, declare, covenant and agree as
follows:

 

1.

DEFINITIONS, INTERPRETATION

 

1.01

Definitions. When used in this Agreement (including the Recitals and any
Schedules hereto) or any amendment hereto, the following terms shall, unless
otherwise expressly provided or the context otherwise requires, have the
following meanings, respectively:

"Accounts" means the financial statements of the Company and MAW with reference
to the last 3 financial years;

"Accounts Date" means the date of reference of the last approved financial
statements;

“Adjustment Amount” means the lesser of (i) the positive balance, if any,
between the Evaluation Result and the Basis Purchase Price and (ii) 12% of the
Basis Purchase Price;

“Agreement” means this agreement and its annexes and schedules;

“Applicable Law” means the laws of Germany;

 

“Appraiser” means KPMG Deutsche Treuhandgesellschaft Aktiengesellschaft KPMG or
any comparable accounting firm;

“Basis Purchase Price” means an amount of EUR 8,280,000;

“Cash Portion” means that portion of the Basis Purchase Price that is payable in
cash and which amounts to Euro 4,000,000;

-2-

"Closing" means completion of the sale and purchase of the Shares by the
performance by the parties of their respective obligations under Article 6;

"Closing Date" means the date on which the Closing takes place and which is
scheduled by the Parties for June 30, 2005;

"Company" has the meaning set out in Schedule 1 and, as the context may require,
in particular as to the Warranties and representations, means additionally MAW;

"Day" means a calendar day;

“Default Interest” means interest at the rate of 10% per annum;

“Deferred Purchase Price Portion” means an amount of EUR 4,280,000;

“Encumbrances” shall mean any claims, interest, option or pre-emption right or
other rights of any parties, charges, pledges, mortgages, special or general
privileges, security, actions, liens, or encumbrances and the like of whatever
nature;

"Environmental Law" means all laws, regulations, directives, codes of practice,
circulars, guidance notes and the like concerning the protection of human health
or the environment or the conditions of the workplace or the generation,
transportation, storage, treatment or disposal of dangerous substances;

"Environmental License" means any permit, licence, authorization, consent or
other approval required under or in relation to any Environmental Law;

 

“Evaluation” means the evaluation of the Company by the Appraiser as set out in
Clause 4.04 (Evaluation);

 

“Evaluation Result” means the value of the Company in accordance with the
Evaluation;

 

"GAAP" means German generally accepted accounting principles consistently
applied;

"Intellectual Property Rights" mean any trademarks, service marks, trade and
business names (including internet domain names), rights in designs, patents,
copyrights, moral rights and rights in know-how, software and database rights
and other intellectual property rights, as related to the Company, in each case
whether registered or unregistered and including applications for the grant of
any of the foregoing and all rights or forms of protection having equivalent or
similar effects to any of the foregoing which may subsist anywhere in the world;

“Material Adverse Change” means any changes in the business, operations,
properties, prospects, assets or condition (financial or other) of the Company
or MAW, of a nature to fundamentally alter the economics of this Agreement;

“MAW” means MAW Mansfelder Aluminiumwerke GmbH, a limited liability company
established under German law;

“Note” means the 4.2% p.a. interest bearing promissory note in the principal
amount equal to the Deferred Purchase Price Portion, with interest payable
annually, issued by the Purchaser and CMG Inc. as joint and several debtors
substantially in the forms as attached in Schedule 3 (Note);

"Purchase Price" means the sum of the Basis Purchase Price and the Adjustment
Amount;

"Shares" means all the shares held by the Seller in the Company as referred to
in Schedule 2;

“Share Transfer Deed” means the assignment of the Shares by means of a notarial
transfer deed as required under the German Limited Liabilities Companies Act;

“Territory” means the Far East countries and China;

-2-

“Valuation Method” means the calculation of the discounted cash flow using the
net method, i.e. the valuation is based on the opportunities the owners will
have to withdraw funds less interest and the principal payments to the providers
of loans (equity method of the discounted cash flow method);

“Warranty” and “Warranties” mean those representations warranties given by the
Seller to the Buyer and contained in Schedule 4; and

"Warranty Breach" means any claim for breach of a Warranty as referred to in
Schedule 4.

 

1.02

Headings, etc.    The division of this Agreement into Articles and Sections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

1.03

Gender and Number. Words imparting the singular number include the plural and
vice-versa and words imparting gender include the masculine, feminine and gender
neutral and vice versa as the context requires.

1.04

Amendment. No amendment of any provision of this Agreement shall be effective
unless the same is in writing and signed by each party hereto.

1.05

Currency. Unless otherwise specified herein all references to “Euro”, “EUR” or
“€” shall be references to the legal currency of the European Single Currency
Union;

1.06

Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.

1.07

Schedules. All documents attached and referred to in this Agreement and the
following Schedules attached hereto are integral to and form part of this
Agreement:

Schedule 1 – Company

Schedule 2 – Shares

Schedule 3 – Note

Schedule 4 – Representations and Warranties

 

2.

GOOD FAITH AND FAIR DEALING

In carrying out their obligations under this Agreement the parties will act in
accordance with the principles of good faith and fair dealing and the provisions
of this Agreement, as well as any statements made by the parties in connection
with this Agreement, shall be interpreted in accordance with the principles of
good faith and fair dealing,

 

3.

OBJECT OF THE AGREEMENT

 

3.01

Object of agreement.  The object of this Agreement is to set out the terms
including the conditions to and the timing of the sale and purchase of the
Shares.

3.02

Agreement to sell and purchase. The Seller hereby agrees to sell and the Buyer
agrees to purchase the Shares for the Purchase Price free and clear of all
Encumbrances.

3.03

Transfer of Shares.  The Shares shall be transferred in accordance with Clause 6
(Closing).

-3-

 

.

PRICE

 

4.01

Purchase Price.  As consideration for the assignment and transfer of the Shares,
the Buyer shall pay the Purchase Price.

4.02

Payment of Purchase Price.  The Purchase Price shall be paid as follows:

 

 

(a)

Payment of the Cash Portion concurrently with the Share Transfer Deed or as
otherwise mutually agreed by the Parties;

 

(b)

Payment of the Deferred Purchase Price Portion on June 30, 2008; and

 

 

(c)

Payment of the Adjustment Amount, if any, within two (2) Business Days after
agreement of the Parties on the Adjustment Amount, or, as the case may be, Final
Determination.

4.03

Security. As security for the payment of the Deferred Purchase Price Portion the
Purchaser will deliver to the Seller the Note at Closing.

4.04

Purchase Price Adjustment.

The Adjustment Amount will be determined as follows:

 

 

(a)

Within five (5) days after the Closing Date, the Parties shall agree on and
mandate the Appraiser in order to have the Evaluation be made.

 

(b)

In the event that the Parties fail to agree on an Appraiser, the Appraiser shall
be determined immediately by the President of the Chamber of Commerce, Berlin,
and such determination shall be binding upon the Parties.

 

(c)

The evaluation shall be made in accordance with Valuation Method;

 

 

(d)

The Parties shall use their reasonable efforts to cause the Appraiser to
finalize the Evaluation and present an Evaluation Report within twenty one (21)
days after its appointment.

 

(e)

Within three (3) days after the Parties’ receipt of the Evaluation Result, the
Parties shall use reasonable commercial efforts to resolve mutually any
differences with regard to, and agree upon, the Evaluation and the Adjustment
Amount.

 

(f)

If the Parties are unable to resolve mutually a dispute with regard to the
Evaluation and the Adjustment Amount within the three (3) day calendar period
provided for doing so, then the issue shall be submitted to a mutually agreed
auditing firm other than the Appraiser ("Auditor") to resolve any dispute. In
the event that the Parties fail to agree on the Auditor, an internationally
renowned and reputed, and generally accepted auditing firm, except for the
Appraiser, shall be determined as Auditor by the President of the Chamber of
Commerce, Berlin, and such determination shall be binding upon the Parties.

 

(g)

The Auditor, acting as an expert and not as an arbitrator, shall determine the
Adjustment Amount. The determination of the Auditor shall be final, binding and
conclusive on the parties (“Final Determination”). Buyer and Seller shall
provide all documents and information requested by the Auditor promptly.

 

(h)

The fees and expenses of the Auditor shall be borne by the Parties pro rata of
their winning or losing.

4.05

Default Interest. If the Buyer fails to pay to the Seller the Purchase Price
when due it shall pay Default Interest without further demand, notice or other
legal formality of any kind.

 

5.

CONDUCT OF BUSINESS, AND MATERIAL ADVERSE CHANGE

 

5.01

Conduct of business.  As from the date of execution of this Agreement and until
Closing, the Seller shall conduct the business of the Company, or cause the
business of the Company to be conducted, and shall cause the Company to conduct
the business of, and to instruct the management of, MAW to conduct MAW’s
business, in the ordinary course.

-4-

5.02

Notifications.  As from the date of execution of this Agreement and until
Closing, the Seller shall notify the Buyer of any Material Adverse Change in the
business, operations, properties, prospects, assets or conditions (financial or
other) of the Company and/or MAW, or of any event, development or circumstance
that may result in such a Material Adverse Change.

5.03

Material adverse change.  In the event of a material adverse change, the Buyer
shall be excused from his obligations under this Agreement without prejudice to
available remedies in the event of the Material Adverse Change being the result
of an action or omission on the part of the Seller.

 

6.

CLOSING

 

6.01

Time and place of Closing.  Closing shall occur at the offices of the Seller, or
as otherwise mutually agreed by the Parties, on the Closing Date, and subject to
Article 5.03. If any conditions for the Closing have not satisfied, or waived by
the Party in whose favor a condition was agreed, by that date then each party
can terminate the Agreement with written notice with immediate effect. The right
of termination does not prevent any party from claiming possible damages.

6.02

Conditions of Closing in favor of the Seller. The completion of each of the
transactions contemplated hereby is subject to the terms and conditions set
forth below which are for the exclusive benefit of the Seller, to be fulfilled
or performed at or prior to the time of Closing. Any such condition may be
waived in whole or in part by the Seller in writing without prejudice to any
claims it may have for breach of covenant, representation or warranty:

 

(a)

Compliance. The Buyer shall be in compliance in all respects with all of its
respective obligations under this Agreement, including the delivery of all
documents required to be delivered by it on or prior to the Closing Date;

 

(b)

Negative proceedings. No action or proceeding shall be pending or threatened by
any person, company, firm, governmental authority, securities commission,
regulatory body or agency to enjoin or prohibit any of the transactions
contemplated hereby or the right of the Seller to own the Shares or to suspend
or stop trading in securities of the Company;

 

(c)

Representations and Warranties. The representations and warranties of the Buyer
contained in this Agreement shall be true and correct in all material respects
at the time of Closing;

 

(d)

Covenants. All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Buyer at or before the time of Closing shall
have been complied with or performed; and

 

(e)

Board approval.  Approval of this agreement by the Board of Directors of the
Seller.

 

-5-

6.03

Conditions of Closing in Favor of the Buyer. The completion of each of the
transactions contemplated hereby is subject to the terms and conditions set
forth below which are for the exclusive benefit of the Buyer, to be fulfilled or
performed at or prior to the time of Closing. Any such condition may be waived
in whole or in part by the Buyer in writing without prejudice to any claims it
may have for breach of covenant, representation or warranty:

 

(a)

Compliance. The Seller shall be in compliance in all respects with all of its
respective obligations under this Agreement, including the delivery of all
documents required to be delivered by it on or prior to the Closing Date;

 

(b)

Negative proceedings. No action or proceeding shall be pending or threatened by
any person, company, firm, governmental authority, securities commission,
regulatory body or agency to enjoin or prohibit any of the transactions
contemplated hereby or the right of the Buyer to own the Shares or to suspend or
stop trading in securities of the Company;

 

(c)

Representations and Warranties. The representations and warranties of the Seller
contained in this Agreement shall be true and correct in all material respects
at the time of Closing;

 

(d)

Covenants. All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Seller at or before the time of Closing shall
have been complied with or performed; and

 

(e)

Board approval.  Approval of this agreement by the Board of Directors of the
Buyer.

 

6.04

Seller’s deliveries and acts on Closing. At the time of Closing, the Seller
will:

 

 

(a)

Deliver to the Buyer one copy of the resolution of the Seller’s Board of
Directors;

 

 

(b)

Deliver such other resolutions, documents and assurances as the Buyer may
reasonably request; and

 

(c)

Execute, together with the Buyer, the notarial Share Transfer Deed;

 

6.05

Buyer’s deliveries and acts on Closing. At the Time of Closing, the Buyer will
deliver to the Seller:

 

 

(a)

Deliver to the Seller one copy of the resolution of the Buyer’s Board of
Directors;

 

 

(b)

Deliver such other resolutions, documents and assurances as the Buyer may
reasonably request;

 

 

(c)

Execute, together with the Buyer, the notarial Share Transfer Deed;

 

 

(d)

Pay the Cash Portion as per instructions of the Seller; and

 

 

(e)

Deliver to the Buyer the Note, duly executed by both the Buyer and CMG Inc.

 

6.06

Delivery by or to counsel. Delivery by or to counsel for any party shall
constitute delivery by or to such party.

 

6.07

Closing agenda.  Descriptions in a closing agenda of transactions and documents
to be completed or delivered are adumbrations of requirements of this Agreement
and are provided for convenience of reference and do not alter the obligations
of the parties to the Settlement Agreement.

 

6.08

Escrow arrangements.  Except that the Parties agree otherwise, at Closing, all
documents are to be tabled in the order and sequence as agreed in this Agreement
or in a separate closing agenda and are to be held in escrow until, in each
case, the parties to such documents, or for whose benefit such documents are to
be delivered, have agreed that the documents are satisfactory (with the
exception of those agreements and documents noted as complete), each party to
the closing has agreed that all acts to be completed and all deliveries to be
effected at closing for the benefit of such party have been satisfactorily
completed, effected or waived and all parties have agreed to terminate the
escrow, or until the parties otherwise agree to release all such documents. When
the parties agree to terminate the escrow, each of the documents shall be
released from escrow and shall be deemed to have been delivered, and the
transactions effected thereby shall be deemed to have occurred, in the order and
sequence, and shall be released in the same order and sequence, set forth below.
The escrow arrangements are designed to facilitate the closing of the
transactions contemplated in this Agreement and shall not serve to release any
party from any obligation thereunder.

 

-7-

6.09

Contemporaneous Closing.  All documents and instruments to be tabled and/or
delivered and all transactions and acts to be performed at the Closing shall be
deemed to take place simultaneously; no transaction will be deemed to have been
completed and no instrument or document will be deemed to have been delivered or
effective until all conditions of the Closing have been fulfilled or waived and
all transactions are completed to permit contemporaneous closing and all
instruments and documents are delivered, except as agreed between counsel for
the each of the parties.

 

7.

WARRANTIES

 

7.01

Warranties.  The Seller warrants to the Buyer that as at the date of this
Agreement:

 

 

(a)

except as fairly and specifically disclosed in Schedule 4 B, each of the
statements set out in Schedule 4 A is true and accurate in all respects;

 

 

(b)

neither the Seller nor any of the Seller’s agents has deliberately withheld any
information from the Buyer which would be material to a prudent buyer for
evaluating the Company and/or MAW;

 

7.02

Separate and independent warranties. Each of the warranties set out in the
several paragraphs of Schedule 4 A is separate and independent and, except as
expressly provided to the contrary in this Agreement, is not limited:

 

 

(a)

by reference to any other paragraph of Schedule 4 A; or

 

 

(b)

by anything in Schedule B which is not expressly referenced to the Warranty
concerned.

7.03

MAW. Each of the Warranties shall apply analogously to MAW and, therefore,
references to the Company in the Warranties shall be deemed references to both
the Company and MAW, except where reference is made expressly to either one of
the Company or MAW.

 

7.04

Prior investigations.  The right to damages and/or any other available remedy
for breach of any of the warranties, covenants and obligations in this Agreement
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date) with
respect to the accuracy or inaccuracy of or compliance with any such warranty,
covenant or obligation.

 

7.05

Limitation of warranties. The Warranties and representations made by the Seller
in this Agreement are the sole and only Warranties and representations and any
other, including statutory, warranties are excluded.

 

 

8.

SELLER’S LIABILITY FOR WARRANTY BREACH

 

8.01

Liability of Seller.  The Seller shall be liable to the Buyer for any liability,
loss, damage, cost, xpense (including reasonable attorney fees, and other
reasonable legal and internal costs and expenses relating to a suit, action or
other proceedings) (collectively “Losses”) which the Buyer or the Company or MAW
may incur or suffer as a result of any Warranty Breach.

8.02

Buyer’s choice.   Liability of the Seller for payments in accordance with
Article 8.01 (subject to the limitations under Article 10) shall be treated as
any one of the following, as the Buyer shall choose and direct:

 

(a)

a reduction and refund of the price paid or payable for the Shares;

 

 

(b)

a payment to the Buyer;

 

 

(c)

a payment to the Company or MAW; or

 

-8-

 

9.

CLAIM PROCEDURE

 

9.01

Claim Notice. Whenever the Buyer becomes aware that an event (the “Event”) has
occurred from which there may arise an obligation of the Seller pursuant to
Article 8 above, including the notification of a tax, social security or other
audit by public authorities, the Buyer shall, as soon as practicable, give
notice (“Claim Notice”) to the Seller and state its claim (“Claim”) and the
amount claimed if then known and ascertainable and the method of calculation
thereof.

Failure of the Buyer to give timely Claim Notice hereunder shall not affect its
rights to claim for breach of the Agreement except to the extent that the Seller
demonstrates that the Buyer’s delay violated its obligation to use reasonable
endeavours to mitigate the Losses and except to the extent as set out in Article
10.

9.02

Information and co-operation of parties. In handling the Event, the Buyer shall
keep the Seller fully and promptly informed and consult in good faith with the
Seller before taking any material steps or decisions, such as a decision to
settle with a third party, in order to allow the Seller to make all
recommendations and suggestions to the Buyer in due time, and to this effect the
Buyer shall give the Seller, or the Seller’s representatives, reasonable access
to relevant accounts, documents, records and other documentation and the Seller
shall provide full co-operation upon the Buyer’s reasonable request.

The obligation of the Buyer to inform and consult with the Seller shall in no
way imply any obligation for the Buyer to defer to or follow any recommendations
and suggestions made by the Seller.

In all cases, the Buyer shall use reasonable endeavours to mitigate the Losses.

9.03

Rights of Seller to control of defence in the event of Admission of Claim. With
respect to claims made by third parties, if the Seller admits to the Buyer and
agrees in writing, that it is liable for the full amount of the claim
(“Admission of Claim”) and agrees to provide reasonable security of its payment
obligations under the claim, the Seller shall be entitled to assume control of
the defence of such action or claim, at its sole expense, and shall be entitled
to use its own counsel and legal advice provided that such counsel and provision
of legal advice is reasonably satisfactory to the Buyer and provided that:

 

(a)

the Buyer will be entitled to take any and all reasonable or necessary
procedural and other steps in the period preceding Admission of Claim;

 

b)

In conducting the defence, the Seller shall keep the Buyer fully and promptly
informed and consult in good faith with the before taking any material steps or
decisions, such as a decision to settle with a third party, in order to allow
the Buyer to make recommendations and suggestions to the Seller, without being
under any obligations to make such recommendations or suggestions, and, to this
effect, the Seller shall give the Buyer, or the Buyer’s representatives,
reasonable access to relevant procedural and other documentation.

(c)

The obligation of the Seller to inform and consult with the Buyer shall in no
way imply any obligation for the Seller to defer to or follow any
recommendations and suggestions made by the Buyer.

(d)

In all cases, the Seller shall use reasonable endeavours to mitigate the Losses.

 

-9-

(e)

the Seller shall not consent to the entry of any judgement or enter into any
settlement that (A) does not include as an unconditional term thereof the giving
by each claimant or plaintiff to the Buyer and the Company of a release from all
liability in respect of such claim or (B) would result in the imposition against
the Buyer of injunctive or other relief; or (C) could materially interfere with
the business, operations or assets of the Buyer or the Company; and

(f)

if, within ten (10) business days after Admission of Claim, the Seller does not
assume control of the defence of such third-party claim in accordance with the
foregoing provisions, the Buyer shall have the right to defend such claim in
such manner as it may deem appropriate at the reasonable cost and expense of the
Seller, and the Seller shall promptly reimburse the Buyer therefor in accordance
with this paragraph.

 

10.

LIMITATION OF LIABILITY FOR WARRANTY BREACHES

 

10.01

Claim Notice to deliver.  The Seller shall have no liability under this
Agreement unless it receives from the Buyer a Claim Notice (pursuant to Article
9):

 

(a)

on or before the seventh anniversary of the Closing Date in respect of any claim
for breach of any of the tax warranties (contained in A.7 of Schedule 4 A); and

 

(b)

Within two years after the Closing Date in respect of any other claim.

 

10.02

Loss and deductions.  Payments by the Seller under this clause shall be limited
to the amount of the balance of the Loss after deducting therefrom

 

(a)

any amount of contingency reserves provided against such Loss in the Accounts of
the Company or MAW; and

 

(b)

any indemnity, contribution or other similar payment recoverable and recovered
by the Buyer from any third party, including under an insurance policy less the
costs of recovery and any consequential increase in the cost of insurance.

10.03

Change of legislation.  No liability of the Seller shall arise if and to the
extent that a Claim occurs as a result of legislation which is not in force at
the Closing Date or which takes effect retrospectively or occurs as a result of
an increase in the rate of the taxes in force at the Closing Date or as a result
of a change in the practice of the relevant authorities.

 

10.04

Third parties’ liability.  If any claim of the Buyer for a Warranty Breach is a
result of or in connection with a liability or alleged liability of a third
party, the Buyer shall take such actions as it reasonably considers necessary to
prevent or limit to the extent possible any loss or damage for which the Seller
may be liable (including taking such action to avoid, dispute or contest such
liability as is reasonably practicable).

10.05

Remedies Cumulative. The remedies provided herein are cumulative and, in
addition, will not preclude assertion by any party of any rights or the seeking
of any other remedies, including remedies provided for under the Applicable Law,
against the other party or any other third party at law or otherwise.

10.06

Appliance restricted to Warranty Breach. The limitation of liability provided in
this Article 10 applies exclusively to Warranty Breaches, and the Parties agree
that it does not apply to other breaches or deficiencies of this Agreement.

 

11.

PAYMENT FOR BREACH

 

11.01

Payment due.  Any payment for Warranty Breaches shall be due immediately.

-10-

11.02

Third parties.  In the case of claims for payment by third parties against the
Buyer or the Company or MAW, any payment for Warranty Breaches by the Seller
shall be due as soon as such third party claim has to be paid.

In the event the said payment obligation is thereafter finally determined not to
be binding and enforceable, the Buyer shall be under the obligation to reimburse
the Seller to the extent and as soon as the Buyer will have received a refund.

11.03

Postponement.  The Buyer shall use its reasonable endeavours to obtain
postponement of payment when practicable provided the Seller shall
counter-guarantee without delay any required guarantees to the effect of such
postponement.

11.04

Default Interest.  Any payment delay on the part of any of the parties shall
give rise to an obligation to pay Default Interest

 

12.

RESTRICTIVE COVENANTS

 

12.01

Non competition clause. The Seller shall not, directly or indirectly (including,
without limitation, through companies, associations, joint ventures, relatives
or other means or persons) (i) engage in any activity which may be directly or
indirectly in competition with the Company’s and/or MAW’s business as per the
Closing Date and, above this, in trading activities relating to the Products, or
(ii) perform any service which may be in competition with the business in which
the Company is currently engaged at the time of Closing, for a period of two
years from the Closing Date with respect to the Territory.

12.02

Non-Solicitations of employees. Without prejudice to applicable laws on unfair
competition, for a period of five (5) years from the Closing Date, the Seller
shall not in any way, directly or indirectly solicit, recruit, assist others in
recruiting or hiring, or discuss employment arrangements with any employee of
the Company and/or MAW without the prior consent of the Buyer.

12.03

Confidentiality.  Subject to Article 12.04 and in addition to any separate
confidentiality agreement, the terms of which shall prevail in case of
controversy, the Seller covenants with the Company, MAW and the Buyer that the
Seller shall keep confidential and shall refrain from using all confidential
information relating to the business of the Company and/or MAW, as the case may
be, and shall procure that none of its related companies shall at any time
without the consent of the Buyer infringe this restriction.

12.04

Exemption from confidentiality. The restriction in Article 12.03 shall not apply
to the extent that:

 

(a)

any confidential information relating to the business of the Company or MAW
becomes part of the public domain; or

 

(b)

the Seller is required to disclose confidential information relating to the
business of the Company or MAW by law, any official authority or governmental
body or security exchange of any relevant jurisdiction.

 

13.

CONFIDENTIALITY/ANNOUNCEMENTS

 

13.01

Agreement confidential.   The parties shall treat and keep confidential and
shall not disclose for a period of two years whole or in part to any third party
this agreement or any information contained within or related to this Agreement
except as is:

 

(a)

required by applicable law;

 

-11-

 

(b)

necessary to obtain approvals from governmental bodies connected with the
Agreement;

 

 

(c)

ordered by a court of competent jurisdiction;

 

 

(d)

already in the public domain or becomes part of the public domain;

 

 

(e)

required by any relevant security exchange.

 

13.02

Announcements.  The parties shall consult with each other as to the form of any
announcement arising out of or connected with the Agreement, and no disclosure
shall be made to any third party without the prior written agreement of the
parties save as required by law or applicable stock exchange rules.

 

13.03

Survival.  The obligations under this Article shall survive any termination of
this Agreement.

 

14.

GENERAL

 

14.01

Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Any waiver must be in writing.

14.02

Entire Agreement. This Agreement constitutes the entire agreement between the
parties in relation to the sale and purchase of the Shares and other matters
covered by it and supersedes any previous agreement between the parties in
relation to those matters, which shall cease to have any effect.

14.03

Non-reliance. The Parties to this Agreement acknowledge that they could have not
relied on any statement or representation (save in the event of fraud) or
warranty not contained in the Agreement or contained in any of the agreed form
documents and each party unconditionally waives any claims in relation to, any
statement, representation (save in the event of fraud), warranty or undertaking
which is not expressly set out or referred to in this Agreement or any of the
“agreed form” documents.

14.04

Partial Invalidity; Conflict. In the event that any term of this Agreement is
declared by an arbitral panel or a judicial or government authority to be
legally invalid, non-binding or unenforceable, such term shall be deemed deleted
herefrom and shall not affect the Agreement in other respects, nor the validity
and enforceability of those remaining terms. In such an event, the Buyer and the
Seller agree to replace the affected term with terms that will most nearly and
fairly approach such deleted term. In the event of a conflict or discrepancy
between the Articles of this Agreement and the Schedules, the Articles of this
Agreement shall prevail.

14.05

No assignment. This Agreement, or any rights hereunder, cannot be assigned by
either Party without the consent of the other Party, except that corporate
operations involving the universal transmission of the assets and liabilities of
either of the parties or transfers within the respective corporate group
restructuring will not require the consent of the other party.

14.06

Enurement.  This agreement shall enure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns.

14.07

Costs. Each party will be responsible for its own costs and expenses, including
consultants and brokers fees incidental to the negotiation, preparation and
execution of the Agreement and agrees to hold harmless and indemnify the other
party in respect of any such expenses, costs and fees which may be claimed from
such other party.

14.08

Transfer taxes, stamp and other duties and authentication costs. The Parties
agree that all such costs shall be borne by the Buyer.

-12-

14.09

Force majeure. The Parties agree to apply the ICC Force Majeure Clause which is
the most recent.

14.10

Further Assurances. Each party agrees that it will execute all documents and do
all acts and things as the other party may reasonably request and as may be
lawful and within its respective power to do, to carry out and/or implement the
provisions or intent of this Agreement.

14.11

Counterparts and Facsimile. This Agreement may be executed in counterparts and
by facsimile and by different parties in separate counterparts, each of which
when so executed shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument. Each party hereto will be
furnished with one complete set of counterpart signed documents.

 

15.

NOTICES

 

15.01

Form of notices.  Any notice, consent or other communication under this
Agreement shall be in writing (which means signed by the respective sender) and
sent to the addresses, facsimile numbers and email addresses set out below (or
to such other addresses, facsimile numbers or email addresses as the parties may
designate by notice to each other).

 

(a)

If to the Buyer:

CATHAY MERCHANT GROUP LIMITED

 

 

address:

Offshore Chambers, P.O. Box 217, Apia, Samoa,

 

 

telephone number:

(86-21) 6317-8989

 

 

fax number:

(86-21) 6354 5909

 

 

(b)

To the Seller:

BLAKE INTERNATIONAL LIMITED

 

 

address:

Trident Chambers, Wickhams Kay 1, Road Town, Tortola, British Virgin Islands,
IBC Number 173233,                    

 

telephone number:

c/o +1-604-683-5767

 

 

fax number:

c/o +1-604-5065163

 

 

15.02

Receipt of notice.  Any notice or other communication served by hand, special
courier, fax or post shall be deemed to have been received:

 

(a)

in the case of delivery by hand, when delivered;

 

 

(b)

in the case of email or fax, at the time of transmission, provided that the
confirmation of the transmission is sent to the counterpart by registered mail
within 24 hours. Failure to send the confirmation copy will invalidate the
service of any facsimile or electronic data transmission,

 

(c)

in the case of registered mail with a return receipt, at the expiration of 3
days after dispatch of the notice.

 

16.

RESOLUTION OF DISPUTES

 

16.01

Dispute settlement.  The parties may at any time, without prejudice to Article
16.02, seek to settle any dispute arising out of or in connection with this
Agreement in accordance with the ICC ADR Rules.

-13-

16.02

Arbitration. All disputes arising out of or in connection with this Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by one or more arbitrators appointed in accordance with the
said rules. The place of such arbitration shall be Hong Kong, and the language
of such proceedings shall be the English language.

 

17.

APPLICABLE LAW

 

17.01

Applicable Law.  This Agreement is governed by the Applicable Law without giving
effect to applicable principles of conflicts of law to the extent that the
application of the laws of another jurisdiction would be required thereby

17.02

Other mandatory provisions.  In any event consideration shall be given to
mandatory provisions of the law of the country where the Company and MAW are
established which would be applicable even if the contract is governed by a
foreign law. Any such provisions will be taken into account to the extent they
embody principles which are universally recognized and provided their
application appears reasonable in the context of international trade.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

BLAKE INTERNATIONAL LIMITED

 

By: /s/ Mark Steinley

 

Name: Mark Steinley

 

Title:

 

 

CATHAY MERCHANT GROUP LIMITED

 

By: /s/ Michael J. Smith

 

Name: Michael J. Smith

 

Title: President

 

-14-

 

SCHEDULE 1

COMPANY INFORMATION

 

 

Name of Company :

AWP Aluminium Walzprodukte GmbH

Registered office :

Berlin

Name of register :

Commercial register at the lower district court of Charlottenburg

Registration number :

HRB 86047

Secretary: (if any)

None

 

 

-15-

 

SCHEDULE 2

SHARES

 

 

Capital of the Company:

EUR 25,000

 

Description of the Shares:

Quota in a German limited liability company

Physical evidence of the Shares:

None, not available under Applicable Law

 

Capital represented by the Shares:

100%

 

Modus (requirements) of transfer:

Notarial Share Transfer Deed

 

-16-

 

SCHEDULE 3

FORM OF NOTE

 

PROMISSORY NOTE

 

JUNE 30, 2005

 

Principal Amount: EUR 4,280,000

Due: JUNE 30, 2008

 

FOR VALUE RECEIVED, the undersigned CATHAY MERCHANT GROUP LIMITED (“Debtor”)
with offices at Offshore Chambers, P.O. Box 217, Apia, Samoa, hereby promises to
pay to BLAKE INTERNATIONAL LIMITED, Trident Chambers, Wickhams Kay 1, Road Town,
Tortola, British Virgin Islands (“Creditor”), at such address or at such other
place as the Creditor may from time to time designate by written notice to the
Debtor, the principal amount of EUR 4,280,000 (in words: EURO FOUR TWO EIGHT
ZERO ZERO ZERO ZERO) ON ABOVE DUE DATE, in Euro, together with interest on the
principal amount outstanding from time to time at the rate of 4.2 % per annum.
Such interest shall accrue from day to day, both before and after maturity,
default, demand and judgment, shall be calculated on the basis of the actual
number of days elapsed and on the basis of a year of 365 days and shall be
payable annually with the first payment due on June 30, 2006.

 

THIS PROMISSORY NOTE is governed by and shall be interpreted pursuant to the
laws of Canada.

 

PRESENTMENT for payment, demand, protest and notice of dishonour and protest
hereof are hereby waived.

 

Debtor: CATHAY MERCHANT GROUP LIMITED

 

By: ________________________

 

Name: _____________________

 

Title: ______________________

 

As guarantor for the Debtor: CATHAY MERCHANT GROUP INC., 36th Floor, Tower 1,
Kerry City, 218 Tianmu Road West, Shanghai, PR China

 

By:

______________________

 

Name: ______________________

 

Title: _______________________

-17-

 

SCHEDULE 4

REPRESENTATIONS AND WARRANTIES

 

 

SCHEDULE A

SCHEDULE B

REPRESENTATIONS AND WARRANTIES

EXCEPTIONS AND QUALIFICATIONS TO THE REPRESENTATIONS AND WARRANTIES

All warranties and representations are subject to the exceptions and
qualifications set forth in Schedule B. Such Schedule will follow the same
numbering.

 

A.1         The Company

A.1.1      The facts stated in Schedule 1 (Company Information) are correct.

 

A.1.2      The Company is validly existing and incorporated under the laws of
Germany. The Company is not insolvent and is capable of paying its debts and no
action has been brought or threatened so as to have the Company declared
insolvent or subjected to any insolvency, moratorium or other procedure
involving a collective treatment of creditors, nor are there any circumstances
which exist which may cause the Company to become insolvent or incapable of
paying its debts.

 

A.1.3      left blank

 

A.1.4      left blank

 

A.1.5      All Encumbrances by or in favour of the Company have been created in
accordance with the provisions of the relevant legislation.

 

A.1.5      All returns, particulars, resolutions and other documents required by
the applicable laws to be filed with or delivered to any official body by the
Company have been properly prepared and so filed or delivered in all material
respect.

 

A.1.6      All the accounts, books, ledgers and financial and other records of
the Company are held or stored in means which are under the exclusive ownership
and control of the Company and have at all times been properly and accurately
kept and completed in all material respects, record all matters required to be
entered therein by law, do not contain or reflect any material inac­­cu­ra­cies
or discrepancies and give and reflect a true and fair view of the financial,
contractual and trading position of the Company.

 

A.2         The Shares

A.2.1      The Shares constitute the whole of the issued and outstanding share
capital of the Company and are fully paid.

 

A.2.2      No person is entitled or has claimed to be entitled to require the
Company to issue any share or loan capital either now or at any future date
whether contingently or not.

 

A.2.3      There is no option, right of pre-emption, requirement for prior
shareholder consent, right to acquire, mortgage, charge, pledge, lien or other
form of security or encumbrance on, over or affecting any of the Shares, nor is
there any commitment to give or create any of the foregoing, and no person has
claimed to be entitled to any of the foregoing.

Subject only to provisions of law (succession rights, mandatory pre–emption
rights, etc.) and as set out in the articles of association of the company that
are known to the Buyer.

 

A.2.4      The Seller is the full legal and beneficial owner of the Shares and
is entitled to sell and procure the transfer of the full legal and beneficial
ownership in the Shares to the Buyer on the terms set out in this agreement.

 

A.2.5      The Company has not at any time:

(a)    repaid, redeemed or purchased any shares of any class of its share
capital or otherwise reduced its issued share capital; or

(b)    directly or indirectly provided any illegal financial assistance for the
purpose of the acquisition of shares of the Company or any holding company of
the Company or for the purpose of reducing or discharging any liability incurred
in any such acquisition.

 

A.3         The Seller

A.3.1      The Seller has full power and capacity to enter into and perform this
Agreement.

 

A.3.2      This Agreement does not constitute a breach on the part of the Seller
in relation to any agreement or commitment with a third party.

No consent, approval or filing with any governmental or other authority relating
exclusively to the Seller is required to authorise this Agreement or to permit
the transactions contem­plated herein.

 

A.4         Accounts

A.4.1      The Accounts comply in all material respects with all applicable laws
and regulations.

 

The Buyer was furnished with copies of the Accounts prior to execution hereof.

A.4.2      The Accounts comply with and have at all times been prepared in
accordance with the generally accepted accounting principles and practices in
the country where the Company is incorporated.

 

 

A.4.3      The accounting principles and practices (including methods of
valuation) adopted for the Accounts and all items therein are the same as those
adopted in preparing the audited accounts of the Company for its three preceding
accounting reference periods.

 

Subject only to statutory required changes.

A.4.4      The Accounts give a true and fair view of the assets and liabilities
as at the Accounts Date, and of the profits and losses throughout the financial
period to which the Accounts relate.

 

A.5         Position since the Accounts Date

A.5.1      Since the Accounts Date:

(a)    the Company has conducted its business in a normal and proper manner;

(b)    the Company has not entered into any unusual contract or commitment or
other­wise departed from its normal course of trading;

(c)    there has been no material deterioration in the order intake the order
backlog, cash position including working capital, or work in progress;

(d)    the Company has paid its creditors within the times agreed with them;

(e)    save in the ordinary course of business, the Company has not given any
Guarantee or indemnity or entered into a contract or suretyship or agreement for
the postponement of debt (or security therefore) or for lien or set-off; and

(f)     the Company is not in default under the terms of any borrowing made by
it.

 

 

A.5.2      Since the Accounts Date, the Company has not:

(a)    agreed to acquire or sell any business; or

(b)    disposed of any of its assets except in the ordinary and normal course of
business; or

(c)    incurred any material capital commitment.

 

A.5.3      All payments, receipts and invoices of the Company since the Accounts
Date have been accurately recorded in the books of the Company in all material
respects.

A.5.4      The Company since the Accounts Date has not declared, made or paid
any dividends or other distribution except as provided in the Accounts.

 

A.6         Receivables

A.6.1      All receivables have arisen from ordinary transactions and will be
collected at their relevant payment terms, or prior to this, in the ordinary
course of collection and receivable handling.

 

A.6.2      left blank

 

A.6.3      The company is not owed any individual sum of money other than in the
ordinary course of business.

 

A.7         Taxes

A.7.1  All taxation of any nature whatsoever for which the Company has been
liable or for which the Company has been liable to account has been duly paid
(insofar as such taxation ought to have been paid) and/or adequate provisions
and accruals have been accounted for. Without prejudice to the generality of the
foregoing, the Company has made all such deductions, withholdings and retentions
as it was obliged or entitled to make and all such payments as should have been
made.

All necessary information, notices, accounts, statements, reports, computations,
assessments and returns which ought to have been made or given have been
properly and duly submitted by the Company to the competent authorities and all
information, notices, computations, assessments and returns submitted by the
Company have been and are true and accurate in all material respects and are not
the subject of any material dispute, nor are likely to become the subject of any
material dispute with such authorities.

 

A.7.2      The Company has not within the past 12 months received any notice of
enquiry or suffered any enquiry, investigation, audit or visit by the relevant
tax authorities, and neither the Seller nor the Company is aware of any such
enquiry, investigation, audit or visit planned for the next 12 months.

 

A.7.3  The provision or reserve for tax in the Accounts is sufficient to cover
all liabilities of the Company for tax as at the Accounts Date and all tax for
which the Company may after the Accounts Date become or have become liable in
respect of or by reference to:

(a)    any income profits or gains for any period which ended on or before the
Accounts Date; or

(b)    any distributions made on or before the Accounts Date or provided for in
the Accounts; or

(c)    any event occurring on or before the Accounts Date.

 

A.7.4  Full potential provision has been made and shown (or disclosed by way of
note) in the Accounts for deferred taxation.

 

A.7.5  The Company has not in the period of three years ending on the date of
this Agreement been party to any non-arm’s length transaction.

 

 

A.8         Subsidiaries

A.8.1      The Company:

(a)    has one subsidiary, MAW;

(B)    holds no shares in the capital of any other company than MAW.

(C)   MAW does not hold any shares in the capital of any other company.

 

A.9         Real Estates

A.9.1      The Company does not own real estate.

 

A.9.2      left blank

 

A.9.3      All land which is leased or licensed by the Company is held on the
basis of validly and existing agreements and there are no circumstances under
which any such agreements may be terminated before their term or declared null
and void. The Company has always timely made all payments due under the relevant
agreements.

 

A.9.4      The Company has obtained all necessary permits, licenses and
authorisations to use the real estate as they currently are. The real estate
fully comply with all zoning or planning rules and regulations.

 

A.9.5      The Company does not use or occupy or have any interest in any land
and/or buildings other than the real estate disclosed to the Buyer.

The Buyer is aware of the land used by the Company for its business purposes.

A.10       Environmental Matters

A.10.1    The Company:

(a)    complies and has at all relevant times complied with all Environmental
Laws and Environmental Licences;

(b)    has obtained and maintained in full force and effect all Environmental
Licences, and there are no conditions, facts or circumstances which could
endanger the continuance or renewal of such Environmental License.

 

A.10.2    No claim in relation to environmental matters has been made in writing
or so far as the Seller is aware threatened against the Company or any occupier
of any property at any time owned or leased by the Company.

 

A.10.3    left blank

 

A.10.4    The company has complied with all its obligations with mandatory to
required inspections, studies, audits, tests, reviews, etc.

 

A.10.5    left blank

A10.6     None of the real estates have been contaminated by any hazardous
substance in breach of applicable Environmental Law.

 

A.11       Assets

A.11.1    The Company owns all the assets reflected in the Accounts, free and
clear from any Encumbrance or right of any third party.

 

A.11.2    All tangible assets used in connection with the business of the
Company belong to or are legitimately used by the Company and are in the
possession and under the control of the Company.

 

A.11.3    All tangible assets used in connection with the business of the
Company are free from any option, lease, hire or hire purchase agreement,
agreement for payment on deferred terms or Encumbrances whatsoever and there are
no agreements or arrangements restricting the freedom of the Company to use or
dispose of the same as it thinks fit.

 

 

A.11.4    All tangible assets with a book value in excess of Euro 50,000 of the
Company are in reasonable condition given fair wear and tear. They comply with
all environmental, safety, health and any other applicable rules and regulations
concerning their use and maintenance.

The Buyer has inspected all tangible assets and is fully aware of the condition
thereof and the Buyer herewith confirms that the tangible assets are in
reasonable condition subject to fair wear and tear.

A.11.5    The assets, whether tangible or intangible, owned and lawfully used by
the Company comprise all the assets necessary to continue to operate the
business of the Company in the same manner and to the same extent as the
operation of the business of the Company immediately prior to Closing.

 

A.12       Insurance

A.12.1    All the assets and undertaking of the Company of an insurable nature
are and have at all times been insured in amounts representing their full
replacement or reinstatement value against risks normally insured against by
persons carrying on the same classes of business as those carried on by the
Company, and the Company is now and has at all times been adequately covered
against accident, damage, injury, third-party loss, product liability, warranty
claims, loss of profits and other risks normally covered by insurance by persons
carrying on the same classes of business as those carried on by the Company.

All particulars of all insurances maintained by the Company and details of all
insurance claims outstanding and which have been made within 12 months prior to
Closing are known to the Buyer.

A.12.2    left blank

 

A.12.3    All insurances maintained by the Company are and have at all relevant
times been in force and no claims have been made by the Company against its
insurers or are contemplated or outstanding.

A.12.4    All insurance premiums in respect of all insurances maintained by the
Company are fully paid and up-to-date.

 

A.13       Bank Accounts

A.13.1    The Seller has disclosed full details of all of the Company's
investment, deposit and bank accounts and details of the banks and other
financial institutions at which they are kept.

The Buyer has waived any details to be represented herein.

A.13.2    Seller has disclosed full details of all overdraft, loan and other
financial facilities available to the Company and no person who provides any of
those facilities has given any indication that they are considering withdraw­ing
or altering any of such facilities.

The Buyer has waived any details to be represented herein.

A.13.3    Neither the Seller nor the Company has done or omitted to do anything
whereby the continuance of the facilities referred to hereabove may be
prejudiced or affected.

 

A.13.4    The Seller has disclosed full details of all outstanding borrowings
and other indebtedness of the Company other than amounts owed to trade
creditors.

The Buyer has waived any details to be represented herein.

A.13.5    There are no unpresented cheques drawn by the Company otherwise than
in the normal course of dealing.

 

A.13.6    The financial position of the Company as at three days preceding the
date of this Agreement reflects the existence of immediately disposable cash and
items disposable at short term as follows:

the amounts of cash or disposable items have not been modified other than as
required in the ordinary course of business since that date.

 

A.13.7    The Company, its directors, employees and agents have at all times
complied with all material terms and conducted business in accordance with all
material requirements laid down by the banks and any other sources of finance
used by the Company (see A.14.2).

 

 

A.14       Conduct of Business, Commercial contracts and Joint ventures

A.14.1    The Company is not a party to:

(a)    any agreements or arrangements (whether executed or executory) entered
into by the Company otherwise than by way of bargain at arm's length or
otherwise than in the ordinary course of business; or

(b)    any contracts or transactions which involve obligations of an unusual,
onerous or long-term nature.

 

A.14.2    The Seller has disclosed full details of all powers of attorney given
by the Company or any other authority (express or implied) by which any person
may enter into any contract or commitment on behalf of the Company. There are no
powers of attorney other than those listed thereunder.

The Buyer has waived any details to be represented herein.

A.14.3    The Company has never been and is not party to any joint venture,
consortium or partnership agreement or a member of any unincorporated
association.

 

A.14.4    The Company is not in material breach of any arrangement or contract
to which it is a party. No event or omission has occurred which would entitle
any third party to terminate prematurely any contract to which the Com­pany is a
party or call in any money before the date on which payment thereof would
normally be due.

 

A.14.5    There is no claim against and there are no circumstances which may
lead to a claim against the Company for defective products, services, or breach
of representa­tion, warranty, condition, or for delays in delivery, or
completion of contracts, or for deficiencies of design or performance relating
to liability for products or services sold or supplied by the Company.

 

A.14.6  After Closing whether by reason of an existing agreement or arrangement
or as a result of the acquisition of the Shares by the Buyer or otherwise:

(a)    no material supplier of the Company will cease or be entitled to cease
supplying the Company or substantially to reduce its supplies to the Company;

(b)    no material customer, supplier or other third party with whom the Company
deals will cease or be entitled to cease to deal with the Company or
substantially to reduce its existing level of business with the Com­pany;

(c)    no other contracts where the Company is a party to may be terminated by
the other party.

 

A.14.7    Not more than 30 per cent in value of purchases by the Company are
placed in any year with any one supplier and not more than 30 per cent in value
of sales by the Company are made in any year to any one end customer.

 

A.14.8    The Company's stock and stock-in-trade is currently at a normal level,
and is capable of being sold by the Company in the ordinary course of its
business. Slow- moving or obsolete items have been adequately devaluated.

 

A.14.9    The Company has sufficient working capital for the purposes of
continuing to carry on its business in its present form and at its present level
of turnover for the foreseeable future and for the purposes of executing,
carrying out and fulfilling in accordance with their terms all orders, projects
and contractual obligations which have been placed with or undertaken by it.

 

A.14.10  The Company has obtained all licences, permits and permissions required
for the carrying on of its business and such licences and permissions are in
full force and effect and there are no conditions, facts or circumstances which
could endanger the continuance or renewal of such licences or permissions.

 

 

A.14.11  The Company has no branch, place of business or substantial assets
outside the Company’s country of registration or any permanent establishment in
any foreign country that may give rise to taxation of income or property of the
Company in such foreign country or subject to regulatory supervision.

 

A.14.12  The Company has not given any gifts, bribes or inducements to any
person during the period of one year prior to the date hereof.

 

A.14.13  All material details and copies of contracts for all sources of current
revenue of the Company have been disclosed to the Buyer.

The Buyer has waived any details to be represented herein.

A.15       Agency and Distribution Agreements

A.15.1    The Seller has disclosed full details (including the relevant
contracts, if made in writing) of all commercial agency, distributorship,
occasional intermediaries and other similar contracts.

The Buyer has waived any details to be represented herein.

A.15.2    The Company has complied in all material respects at all times with
all obligations arising out of the above agreements and any relevant provisions
of the applicable law.

 

A.16       Personnel

A.16.1    The Company has in relation to each of its employees, managers and
directors (and, so far as relevant, to each of its former employees, managers
and directors) complied with:

(a)    obligations imposed on it by all statutes, regulations, codes of conduct
and practice relevant to the relations between it and its employees, managers
and directors (including without limitation any obligation concerning social
security, data protection, health and safety) or any trade union or employee
representatives;

(b)    all collective agreements, recognition agreements, customs and practices
for the time being dealing with such relations or the conditions of service of
its employees; and

(c)    all relevant orders and awards made under any relevant statute,
regulation or code of conduct and practice affecting the conditions of service
of its employees, managers and directors.

 

 

A.16.2    Full and accurate particulars of the terms and conditions of
employment of the employees, managers and directors (including the relevant
contracts, if made in writing) including without limitation contractual terms of
notice of the Company and a full list of all the employees of the Company
including names, dates of commencement of employment, dates of birth, annual
holiday entitlement and gender was disclosed to the Buyer, and since the
Accounts Date no change has been made nor agreed to be made in such terms and
conditions of employment by the Company of any person and in particular since
the Accounts Date no employee, manager or director of the Company has received
or is entitled to receive from the Company any sum or any benefit greater than
that received by him (or which he was entitled to receive) in respect of the
accounting period ended on the Accounts Date.

The Buyer has waived any details to be represented herein.

A.16.3    The Company has not offered, promised or agreed for the future any
variation in the contract of employment or contract for services of its
employees, managers and directors (including but not limited to any increase in
remuneration or benefits) or collective agreement, recognition agreement and
customs and practices.

 

 

A.16.4    There are not in existence:

(a)    any service agreements or other contracts with employees, managers and
directors of the Company which cannot be terminated by twelve months' notice or
less without giving rise to any claim for damages or compensation; or

(b)    any other contracts or arrangements of whatsoever kind (whether legally
enforceable or not) between the Company and existing or former employees,
managers and directors of the Company for the benefit of any existing or former
employees, managers and directors; or

(c)    any consultancy agreements between the Company and any other person, firm
or company; or

(d)    any arrangements by which any person has the use of any credit or charge
card or account for which the Company is responsible.

 

A.16.5    Except as customary in the respective industry, there are no
arrangements to which the Company is a party involving share options, profit
sharing or bonus, incentive or other similar payments for employees, managers
and directors.

 

A.16.6    There is no actual or threatened dispute between the Company and any
of its current or former employees, managers and directors, nor any
circumstances likely to give rise to any such dispute; there have been no
strikes or industrial action (official or unofficial) by any of the Company's
employees, managers and directors during the period of six years immediately
preceding the Accounts Date.

 

A.16.7    There is no outstanding claim against the Company on the part of any
person who has been or is its employee, manager or director or any actual or
known liability to make any payment to reinstate, reengage or take or refrain
from any action in relation to any person including under all the applicable
laws.

 

A.16.8    Within a period of one year preceding the date hereof the Company has
not:

(a)    given notice of any redundancies to the competent authorities or started
consultations with any trade union or unions or employee representation under
any applicable laws; or

(b)    failed to comply with any duty to inform and consult any trade unions or
employee, manager and director representatives.

 

A.16.9    The Company has not made any undisclosed loan or advance to any of its
employees, managers and directors, which remains outstanding.

 

A.16.10  There are no arrangements, whether contractual or otherwise, entitling
any of the employees, managers and directors of the Company to any payments by
the Company or other benefits from the Company arising from the sale or disposal
of the Shares.

 

A.16.11  The Seller has set out in B.16.11, full particulars of any outstanding
offer of employment made to any person by the Company and there is no person who
has accepted such an offer in writing but whose employment has not yet started.

B.16.11  Attach list made according to A.16.11 with annexed the relevant offers
(if made in writing).

A.16.12  No employee, manager or director has been given notice to terminate, or
is under notice of termination of, his contract of employment nor are there any
grounds to believe that any employee, manager or director may give, or may be
given, notice to terminate his contract of employment with the Company.

B.16.12  Verify compliance with A.16.12 and indicate possible exceptions.

A.16.13  The Company has no maternity, paternity or training schemes (whether
legally enforceable or not) that vary the rights granted to an employee by law.

B.16.13  Verify compliance with A.16.13.

A.16.14  left blank

 

 

A.16.15  The Seller has disclosed all key employees, managers and directors.

A.16.16  All payments, bonuses and other forms of remuneration due to the
employees and directors of the Company have been paid and are up-to-date.

A.16.17  All part-time, temporary and fixed-term employees of the Company enjoy
the same benefits as full-time employees of the Company.

 

A.17       Pensions

A.17.1    There are no agreements, customs or practices (whether legally
enforceable or not) in operation at the date hereof for the payment of or
contribution towards any pensions, pension plans, allowances, or other benefits
on retirement or on death or during periods of sickness or disablement for the
benefit of any of the Company's employees, managers or directors or former
employees, managers or directors, nor has any proposal to establish any such
agreement been announced.

 

A.18       Intellectual Property Rights

A.18.1    left blank

 

A.19       Litigation

A.19.1    The Company is not engaged in any material litigation (whether
criminal, civil, administrative or tax), arbitration, alternative dispute
resolution process and there are no facts or circumstances likely to give rise
to such litigation, arbitration, or any alternative dispute resolution process
nor is there any material litigation, arbitration or dispute resolution process
threatened against the Company. No injunction has been served against the
Company and the Company has given no undertaking to any Court or to any third
party arising out of any legal proceedings.

 

A.19.2    The Company has not received notification that it has violated any
requirement of any applicable laws, any ruling penalty or sanction which could
adversely affect the business or financial condition of the Company and in
particular, no violation of any law or regulation relating to Tax, health and
safety, consumer protection, employment, industrial or labour relations,
competition or the Environment.

 

A.19.3    No person for whose acts and defaults the Company may be vicariously
liable is at present engaged whether as claimant, defendant or otherwise in any
legal action, proceeding or arbitration which is either in progress, threatened
or pending and relevant to the Company.

 

A.19.4    There is no outstanding enforceable arbitral award, judgment or Court
Order in favour of or against the Company.

 

A.20       Grants

A.20.1    The Seller has disclosed full particulars of all grants, subsidies,
subsidised loans and other similar facilities.

The Buyer has waived any details to be represented herein.

A.20.2    The Company has not done or omitted to do anything as a result of
which any of such grants, subsidies, subsidy loans and other similar facilities,
as well as any payment (whether made on a provisional or final basis and whether
partial or in full) made or to be made to the Company, plans or other
undertakings on the part of the relevant entity may be terminated, cancelled or
revoked, whether in full or in part, nor there are any circumstances under which
the Company may be obliged to reimburse, in whole or in part, any sums or other
facilities received.

 

A.21       Special contracts and arrangements

 

A.21.1    The Seller has disclosed full particulars of all agreements, practices
and arrangements to which the Company is a party, which are registerable with
any relevant authority. All these agreements have been correctly registered and
there are no further agreements that require a registration or any other kind of
filing with any authority or third party.

The Buyer has waived any details to be represented herein.

A.22       Transactions with Shareholders or Directors

A.22.1    All transactions or contracts (with the exception of directors’
service agreements and employment contracts) that have been entered into during
the three years prior to the date of this Agreement to which the Company is a
party in which a shareholder in or director of the Company or any person
connected with a shareholder in or director of the Company has been interested
whether directly or indirectly were fully disclosed.

The Buyer has waived any details to be represented herein.

A.22.2    No monies are owed by the Company to any director of the Company or to
the Seller or to any person connected with any such director or the Seller or to
any company or partnership in which any of such directors or the Seller (or
their spouses) are directly or indirectly interested other than as holders of
listed securities.

 

A.22.3    The Company has no debts owed to any of its directors or the Seller
(or a person connected with any such director or the Seller) or by any company
in which the directors of the Company or the Seller (or any person connected
with any of them) are directly or indirectly interested (other than as holders
of listed securities); nor do the Seller or any of the Company's directors (or
any person connected with any of them) or any such company as aforesaid have any
claims against the Company including claims for compensation for loss of office
or for unfair dismissal or redundancy payment.

 

A.23       Competition matters

A.23.1    The Company has not received notification by any competent antitrust
or competition authority that it is, or has been party to, or concerned in any
agreement, arrangement, understanding or concerted practice, which:

(a)    infringes any competition rule including, without prejudice to the
generality of the foregoing, any rule relating to state aid, public procurement,
or anti-dumping; or

(b)    constitutes a breach of any term or condition of any licence,
authorisation, appointment, code or similar instrument applicable to the Company
and business.

 

A.23.2    The Company is not subject to any publication, order, condition,
undertaking or similar measure or obligation imposed by or under any of the laws
referred to in A.23.1.

 

A.23.3    The Company has not received notification that it is, nor has been,
subject to any investigation, request for information, notice or other
communication by any court, governmental or regulatory authority pursuant to any
of the laws referred to in A.23.1.

 

A.23.4    The Company has no reason to believe that any such action as is
mentioned in A.23.1 will be taken against it in relation to any of its current
activities.

 

A.23.5    The Company is not a party to, nor has it entered into any kind of
commitment or agreement which may in any manner limit its activity.

 

A.24       Information Technology Systems

A.24.1    The Seller has disclosed copies of all the agreements required to use,
support, maintain and/or develop all components of the computer systems
(including all Licenses, development agreements, software maintenance and
support agreements, hardware maintenance agreements, source code escrow
agreements and disaster-recovery agreements).

The Buyer has waived any details to be represented herein.

 

A.24.2    The Company has not breached any of its obligations under any of the
agreements referred to in B.24.1, those agreements all remain in full force and
effect as at Closing and no notice has been served by any party to terminate any
of those agreements.

 

A.24.3    Save as stated in the agreements referred to in A.24.1, the Company is
not restricted in any way in using the computer systems (whether by way of a
technical device or otherwise).

 

A.24.4    The use of the computer systems by the Company does not, and the
continued use of the computer systems by the Buyer after Closing will not,
infringe the Intellectual Property rights of any third party.

 

A.24.5    The Company has exclusive control of the operation of the computer
systems and of the storage, processing and retrieval of all data stored on the
computer systems, and solely the Company owns any Intellectual Property rights
in such data.

 

A.24.6    All Intellectual Property Rights in the developed software are owned
by the Company and the Company has in its possession an up-to-date, useable and
complete copy of the source code for all developed software together with copies
of all programmers’ commentaries and technical documentation required to allow
the continuing maintenance and development of that software by the Buyer.

 

A.24.7    The computer systems have adequate functionality, capability and
capacity for the present requirements of the Company, and each part of the
computer systems is compatible with each other part.

 

A.24.8    The computer systems have not been used to hold or process data in any
manner that contravenes the applicable laws.

 

A.25       Effect of this Agreement

A.25.1    Compliance with the terms of this Agreement does not and will not:

(a)    conflict with or result in a breach of or constitute a default under any
of the terms, conditions or provisions of any agreement or instrument to which
the Company is a party or any provision of the Memorandum or Articles of
Association of the Company or any lease, contract, order, judgement, award,
injunction, regulation, encumbrance, restriction or obligation of any kind or
character by which or to which any asset of the Company is bound or subject; or

(b)    relieve any person from any obligation to the Company (whether
contractual or otherwise) or enable any person to determine any such obligation
or any right or benefit enjoyed by the Company or to exercise any right, whether
under an agreement with or otherwise in respect of the Company; or

(c)    result in the creation, crystallisation or enforcement of any encumbrance
whatsoever on any of the assets of the Company; or

(d)    result in any present indebtedness of the Company becoming due or capable
of being declared due and payable prior to its stated maturity.

 

 

 

 

 